              Case 3:20-cv-05666-RSL Document 36 Filed 03/08/21 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     ____________________________________________
 7                                                )
     WILL CO. LTD.,                               )
 8                                                )                  Case No. C20-5666RSL
                            Plaintiff,            )
 9               v.                               )
                                                  )                  ORDER TO SHOW CAUSE
10   DOES 1-20, d/b/a AVGLE.COM,                  )
                                                  )
11                          Defendants.           )
     ____________________________________________ )
12
13                 On January 8, 2021, the Court issued an order requiring the parties to file a Joint
14   Status Report by February 5, 2021. No such report has been filed and the parties have not
15   sought or obtained an extension of time in which to make the required submission. The parties
16   shall, no later than Thursday, March 25, 2021, file their Joint Status Report and show cause to
17   the Court why sanctions including dismissal should not be imposed for their failure to comply
18   with the Order of January 8, 2021. The Clerk is directed to place this Order to Show Cause on
19   the Court’s calendar for Friday, March 26, 2021.
20
21                 DATED this 8th day of March, 2021.

22
23
24                                             A
                                               Robert S. Lasnik
25                                             United States District Judge
26

     ORDER TO SHOW CAUSE
